Title: From Benjamin Franklin to Anne-Louise Boivin d’Hardancourt Brillon de Jouy, 29 November 1784
From: Franklin, Benjamin
To: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt


				
					ce 29 Novre. 84—
				
				Je vous felicite trés cordialement, ma trés chere amie, de l’heureux Accouchement de notre Fille. Puisse l’Enfante être aussi bonne & aussi aimable que sa mere, sa grandemere, sa grandegrandemere, &c. Je me souviens d’avoir un jour rencontré chez vous quatre de vos Generations, quand vos Enfans etoient tres jeunes; & que j’ai dit alors, que j’esperoit vivre à voir la cinquieme. Voici mon Souhait prophetique accompli! Je fais des Voeux actuellement pour la Prosperité continuelle de toute la bonne Famille. Avez-vous des nouvelles de notre bon Eveque? Ou est-il? Comment se porte t-il? Je vous embrasse fortement.
				
					B.F.
				
			